Citation Nr: 0734849	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  00-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
November 1945, and from February 1946 to March 1961.  The 
veteran died in December 1967.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the appellant's claims for service connection for 
the cause of the veteran's death and for entitlement to 
Dependents' Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35.

The Board remanded this case in April 2001 and July 2004.  In 
a March 2006 decision, the Board denied the claims.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2007, the 
Court granted a joint motion of the appellant and VA to 
vacate the March 2006 decision and remand the case for 
further actions.

At this time, the appeal is again REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In the June 2007 joint motion for remand, the parties agreed 
that additional information explanation was needed as to why 
the appellant was not afforded a VA etiological opinion with 
regard to her claim.  See 38 C.F.R. § 3.159(c)(4) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the veteran's lifetime, service connection was 
established for malaria.  The veteran's death certificate 
indicates that the veteran died from an acute myocardial 
infarction, due to coronary heart disease, with a history of 
a previous myocardial infarction three years earlier.  The 
appellant essentially contends that the veteran's heart 
disease began during his service, or that his service-
connected malaria weakened his heart and caused or 
contributed to causing his death.

In October 2007, private physician G. L. W., M.D., reviewed 
the veteran's medical records and the VA claims file.  Dr. 
Winfield expressed the opinion that the veteran's service and 
service-connected malaria more likely than not were 
significant contributing factors to his heart disease and his 
death.  Dr. W.'s opinion is relevant to the appellant's 
claim, but the opinion does not include any explanation of 
the rationale for the conclusion.  In order to obtain more 
information regarding the likely causes of the veteran's 
death, the Board will remand the case for a VA physician to 
review the claims file and provide an opinion, with 
explanation of the reasons and bases of that opinion, as to 
the likelihood either that (1) heart disorder symptoms noted 
during the veteran's service were manifestations of the heart 
disease that was diagnosed after service, or (2) the 
veteran's malaria affected his heart, and caused or 
contributed substantially to causing his death.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the appellant's 
claims file to an appropriate VA physician 
to review.  After reviewing the claims 
file, the physician should express an 
opinion as to whether it is at least as 
likely as not that either (1) heart 
disorder symptoms noted during the 
veteran's service were manifestations of 
the heart disease that was diagnosed after 
service, or (2) the veteran's service-
connected malaria affected his heart, and 
caused or contributed substantially to 
causing his death.  The physician should 
explain the reasons and bases for the 
conclusions reached.

2.  Thereafter, the RO should review the 
expanded record and determine if the 
appellant's claim can be granted.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the appellant an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



